2000 Duke Street
Suite 300
Alexandria VA 22314

 In re Application of: DADD, Fysh, et al.
 Serial No. 15/248,001
 Filed:  August 26, 2016
 Docket:  5441-604A

::::
:
::


DECISION ON PETITION 
UNDER 37 CFR § 1.181


This is a decision on the petition filed March 1, 2021 filed under 37 CFR § 1.181 requesting:
(i) re-opening prosecution and refunding all USPTO fees incurred with the purported errors in prosecution; 
(ii) striking the “Response to Arguments” section from the Answer; or 
(iii) issuing a new Examiner’s Answer that does not contain a Response to Arguments Section.  The petition is being considered pursuant to 37 CFR 1.181 and no fee is required.  

The petition is dismissed.


RELEVANT BACKGROUND

In a final Office action mailed on April 7, 2020, pending claims 28, 31, 32, 34, 35, 41-46, 48, 49, 53-67 and 69 were rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. publication no. 2004/0127968 (Kuzma et al.) (Final).
Petitioner filed an Appeal Brief on September 8, 2020 (Brief).
An Examiner’s Answer was mailed December 28, 2020 (Answer).
Petitioner filed the above-identified Petition on March 1, 2021 (Petition).


DISCUSION AND ANALYSIS

Relevant Statutes and Rules

The basis of whether a rejection is considered “new” is whether applicant has had fair opportunity to react to the thrust of the rejection. In Kronig, 539 F.2d 1300, 1302, 190 USPQ 425, 426 (CCPA 1976); See also MPEP 1207.03(a)(I).




MPEP 1207.03(a)(II)(1) states, “If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground of rejection. For example, in In re DBC, 545 F.3d 1373, 89 USPQ2d 1123 (Fed. Cir. 2008), the examiner rejected the claims under 35 U.S.C. 103 over a combination of references, including the English translation of the abstract for a Japanese patent. The examiner cited the English abstract for two claim limitations: (1) Mangosteen rind, and (2) fruit or vegetable juice. The Board affirmed the rejection under 35 U.S.C. 103 over the same references, but instead of citing the abstract, the Board cited an Example on page 16 of the English translation of the Japanese reference, which was not before the examiner. DBC, 545 F.3d at 1381, 89 USPQ2d at 1129. Importantly, the Board cited the Example for the same two claim limitations taught in the abstract, and the Example merely elaborated upon the medicinal qualities of the mangosteen rind (which medicinal qualities were not claimed) and taught orange juice as the preferred fruit juice (while the claim merely recited fruit or vegetable juice). Hence, the Example merely provided a more specific disclosure of the same two generic limitations that were fully taught by the abstract. The court held that this did not constitute a new ground of rejection because "the example in the translation goes no farther than, and merely elaborates upon, what is taught by the abstract." DBC, 545 F.3d at 1382 n.5, 89 USPQ2d at 1130 n.5.”


Discussion

Petitioner asserts in Items B10-B14 (Petition 19-20, correlating to items E-I of the Statement of Facts) that “[n]ever before was it asserted that the prior art had zero or effectively zero diameter, or that our claim covered nothing.” It is noted that the discussion with respect to the features of claim 31 (Answer 32-33) find support on page 75, paragraph 73 of the Final.  In particular, the discussion that appears on pages 32-33 of the Answer merely further explains what is shown in Figs. 1-2, and discussed in paragraphs [0025], [0063]-[0065], and [0070] of Kuzma, which portions are specifically referenced in the rejection of claim 31 on page 75, paragraph 73 of the Final.  Accordingly, since the “thrust” of the rejection of claim 31 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in Items B10-B14 are insufficient to show that the Examiner has introduced a new grounds of rejection.



Petitioner asserts in Items O-P (Petition 12) that “the Examiner never argued that “every single cross section shown in Kuzma would read on” our claim.” It is noted that the discussion with respect to the features of claim 46 (Answer 36-37) finds support on page 76, paragraph 79 of the Final.  In particular, the discussion that appears on page 37 of the Answer merely further explains what is shown in Fig. 2 of Kuzma, which figure is specifically referenced in the rejection of claim 46 on page 76, paragraph 79 of the Final.  Accordingly, since the “thrust” of the rejection of claim 46 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in items O-P are insufficient to show that the Examiner has introduced a new grounds of rejection.


Petitioner asserts in Items B23-B27 (Petition 20, correlating to items Q-Y of the Statement of Facts) that “[n]ever before was equivalence proffered.” It is noted that Petitioner appears to suggest that the only time an Examiner may use the words “equivalent” or “equivalence” is if the Examiner is making a claim interpretation under 35 U.S.C. §112, 6th paragraph.  First, since no reference is made to this statute in the entirety of the Answer or Final, no claim interpretation under 35 U.S.C. §112, 6th paragraph is made.  Second, the discussion on page 31 of the Answer merely further explains how the features of claim 64 are disclosed by Kuzma, as is already set forth on page 79, paragraph 88 of the Final. Accordingly, since the “thrust” of the rejection of claim 64 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in Items B23-B27 are insufficient to show that the Examiner has introduced a new grounds of rejection.

Petitioner asserts in Items B28-B36 (Petition 20-21, correlating to items Z-EE of the Statement of Facts) that “[n]ever before was an inherency argument made about claim 31.” (Petition 13).  It is noted that Petitioner appears to suggest that the only time an Examiner may use the word “necessarily” is in the context of an inherency discussion.  First, the Examiner did not make a rejection using the concept of inherency, since the term “inherent” was not used in rejecting claim 31, either in the Final or the Answer.  Second, the discussion on page 33 of the Answer 

Petitioner asserts in Items B37-B40 (Petition 21, correlating to items FF-JJ of the Statement of Facts) that “[t]he Examiner never argued this concept” (Petition 14) in reference to the cited excerpt of page 33 of the Answer. It is noted that the discussion on page 33 of the Answer finds support on page 75, paragraph 73 of the Final.  In particular, the discussion on page 33 of the Answer merely further describes and explains what is shown in Figs. 1-2, and discussed in paragraphs [0025], [0063]-[0065], and [0070] of Kuzma, which portions are specifically referenced in the rejection of claim 31 on page 75, paragraph 73 of the Final.  Accordingly, since the “thrust” of the rejection of claim 31 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in Items B37-B40 are insufficient to show that the Examiner has introduced a new grounds of rejection.

Petitioner asserts in Items B41-B44 (Petition 21, correlating to items KK-MM of the Statement of Facts) that “[t]he Examiner never asserted that the drawings used against claim 32 were to scale” (Petition 15).  It is noted that the scale of Fig. 2 of Kuzma was extensively discussed on page 53, paragraph 78 of the Final.  Therefore, since the rejection of claim 32 specifically references Fig. 2 of Kuzma (Final page 75, paragraph 74), the discussion of the scale of Fig. 2 on page 33 of the Answer does not support Petitioner’s assertion. Accordingly, since the “thrust” of the rejection of claim 32 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in Items B41-B44 are insufficient to show that the Examiner has introduced a new grounds of rejection.
    
Petitioner asserts in Items B45-B48 (Petition 22, correlating to items NN-RR of the Statement of Facts) that “the word ‘frustrum’ was never used before in the Final OA” (Petition 16) and that “an ‘example of a frustum’ was never proffered before” (Petition 15), it is noted that the discussion on page 34 of the Answer merely provides a dictionary definition for the term “frusto-conical”.  It is further noted that the term “frusto-conical” was clearly used in the rejection of claim 34 (see page 75, paragraph 72 of the Final).  Therefore, since the Answer merely provides a dictionary definition of the term “frusto-conical”, which was used in the rejection of claim 43 in the Final, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the 

Petitioner asserts in Items B49-B52 (Petition 22, correlating to items SS-UU of the Statement of Facts) “that what is in Kuzma is ‘exactly the same’ as what is in our specification - was never asserted before” (Petition 16).  It is noted that the discussion with respect to the features of claim 49 (Answer 37) find support on pages 76-77, paragraph 80 of the Final.  In particular, the discussion that appears on page 37 of the Answer merely further explains what is shown in Figs. 1, 3A, 3B, 4-6, and 14, and discussed in paragraph [0104] of Kuzma, which portions are specifically referenced in the rejection of claim 49 on pages 76-77, paragraph 80 of the Final.  Accordingly, since the “thrust” of the rejection of claim 31 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in Items B49-B52 are insufficient to show that the Examiner has introduced a new grounds of rejection.

Petitioner asserts in Items B53-B56 (Petition 22, correlating to items VV-YY of the Statement of Facts) that “[t]he provisional application was never used before” (Petition 16).  It is noted that the discussion with respect to the features of claim 69 (Answer 37) do not rely on the provisional drawings, but merely points out that the provisional drawings also show the features of claim 69, as well as the drawings of Kuzma.  In particular, the discussion on page 37 of the Answer reiterates that Figs. 1 and 2 of Kuzma show the features of claim 69, which was also stated on page 81, paragraph 91 of the Final.  Accordingly, since the “thrust” of the rejection of claim 69 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in Items B53-B56 are insufficient to show that the Examiner has introduced a new grounds of rejection.

Further, the issue of whether “The Figures in Kuzma’s publication are not the same as that in the provisional application” (Petition 16) is a substantive issue that is properly appealable, and is not a petitionable matter.

Petitioner asserts in Items B57-B61 (Petition 22-23, correlating to items ZZ-AAA of the Statement of Facts) that “FIGs. 1 and 2 are nowhere cited” (Petition 17).  It is noted that the discussion with respect to the features of claim 66 (Answer 38) find support on page 81, paragraph 90 of the Final.  In particular, the discussion on page 38 of the Answer merely indicates that Figs. 1 and 2 of Kuzma show the features of claim 66.  While there is no explicit reference to Figs. 1 and 2 of Kuzma in the rejection of claim 66 on page 81, paragraph 90 of the Final, specific reference is made therein to paragraphs [0023], [0027], and [0063], which explicitly reference Fig. 1, and the first and second embodiments, which are clearly identified as being shown in Figs. 1 and 2 (see paragraphs [0038], [0039] of Kuzma). Accordingly, since the “thrust” of the rejection of claim 66 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to 


CONCLUSION

For the reasons stated above the Petition is dismissed. Therefore, the requested relief of: (i) re-opening prosecution and refunding all USPTO fees incurred with the purported errors in prosecution of the present application; (ii) striking the Response to Arguments section from the Answer; or (iii) issuing a new Examiner’s Answer that does not contain a Response to Arguments Section will not be granted.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.”

Any inquiry regarding this decision should be directed to Julie Brocketti, Quality Assurance Specialist, at (571) 272-0206.

PETITION DISMISSED

/JANET C BAXTER/                                                                                                                                                                          
JANET BAXTER
Acting Director, TC 3700